Order of disposition, Family Court, Bronx County (Robert R. Reed, J.), entered on or about October 30, 2009, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts, which, if committed by an adult, would constitute the crimes of attempted robbery in the second and third degrees, attempted grand larceny in the fourth degree and jostling, and imposed a conditional discharge for a period of up to 12 months, affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning identification and credibility. The victim’s observations of appellant during the incident, as well as on other occasions, were sufficient to support the conclusion that the victim was able to make a reliable identification of appellant as the person who attempted to take his cell phone.
The evidence on which the finding is based shows that, on the day of the incident, the victim saw appellant staring at him as *469the victim took his cell phone out of his pocket in the school lunchroom. The victim then left the school. When he was about a block away from the school, appellant and two other young men approached him from behind and pushed him to the ground. Appellant began searching the victim’s pockets, demanding to know where the cell phone was. Appellant and his companions ran off when friends of the victim approached.
Contrary to the dissent, we do not believe that the offense appellant was found to have committed — an act for which he has expressed no remorse — was “the sort of minor first offense” for which an adjournment in contemplation of dismissal (ACD) would be appropriate. The inference from the record is inescapable that appellant’s act involved premeditation, planning and concerted action with confederates. In any event, as the dissent acknowledges, the propriety of an ACD is a point appellant failed to preserve, as no request for such disposition was made before the finding of delinquency. We note that the dissent’s quotation of the trial judge’s reasoning for rejecting the presentment agency’s request for 18 months’ probation does not demonstrate that an ACD was warranted here.
Appellant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Concur — Saxe, J.P., Friedman and Román, JJ.